Citation Nr: 0733894	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  94-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington





THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.






ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to November 1990.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
decision of the Seattle, Washington Regional Office (RO) of 
the Department of Veterans Affairs (VA) that assigned a non-
compensable rating to the veteran's service connected 
bilateral hearing loss.

The Board notes that the veteran had initially requested a 
Decision Review Officer (DRO) Hearing in this matter.   That 
hearing was scheduled for June 2005.  The veteran failed to 
appear for this hearing.  He was then given the opportunity 
to have a Travel Board hearing before a Veteran's Law Judge 
at the RO in July 2006.  The veteran requested that the 
hearing be rescheduled, however, as he indicated that he was 
unable to attend because of work obligations.  In order to 
speed up this rescheduling the RO asked the veteran if he 
would be willing to accept a videoconference hearing. The 
veteran accepted and the videoconference hearing was 
scheduled for January 2007.  Once again, however, the veteran 
indicated that he was unable to attend the hearing due to 
work obligations.  Thus, a new Travel Board hearing was 
scheduled for July 2007.  The veteran once again asked to 
reschedule, citing work obligations.  In response a Veteran's 
Law Judge determined that good cause did not exist for 
another rescheduling as the veteran had already been given 
multiple opportunities to attend a hearing.  See 38 C.F.R. 
§ 20.702(c) (2007) (veteran is entitled to reschedule a 
hearing once; any subsequent rescheduling requires a showing 
of good cause).  



FINDING OF FACT

The veteran has Level I hearing acuity in each ear.  




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.   A March 2006 letter appended to a supplemental 
statement of the case (SSOC) provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the May 2004 notice letter and to supplement the 
record after complete notice was given.  The case was also 
readjudicated by a May 2007 supplemental statement of the 
case (SSOC) after complete notice was given.  The veteran is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with a number of audiological evaluations.  He 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

On November 1997 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
 15
15
30
85
LEFT
10
20
35
55

The average puretone thresholds were 36.25 decibels, right 
ear, and 30 decibels, left ear.  Speech audiometry revealed 
that speech recognition was 96 percent in both ears.  The 
diagnosis was bilateral mild to moderate sensorineural 
hearing loss with excellent speech recognition.  

On September 2000 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
 20
       
25
40
85
LEFT
15
25
35
50

The average puretone thresholds were 43 decibels, right ear, 
and 31decibels, left ear.  Speech audiometry revealed that 
speech recognition was 100 percent in both ears.  The 
diagnoses were mild to severe high frequency sensorineural 
hearing loss on the right and mild to moderate sensorineural 
hearing loss on the left.  The veteran reported that he had 
difficulty understanding his spouse's speech, children's 
speech, lectures, television and the telephone.  

On August 2004 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
 25
25
35
75
LEFT
15
30
45
65

The average puretone thresholds were 40 decibels, right ear, 
and 39 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 100 percent in the right ear and 98 
percent in the left ear.  The diagnoses were mild to severe 
high frequency sensorineural hearing loss on the right and 
mild to moderate sensorineual hearing loss on the left.  The 
veteran reported that he experienced the greatest difficulty 
hearing speech at work, speech in background noise and sounds 
coming from behind him.     

On March 2006 audiological evaluation done on behalf of VA, 
audiometry revealed that puretone thresholds (in decibels) 
were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
 20
30
40
90
LEFT
15
40
50
65

The average puretone thresholds were 45 decibels, right ear, 
and 42.5 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 98 percent in the right ear and 96 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.   The examiner noted that there 
was no functional impairment from the veteran's hearing loss 
and that he had not lost any time from work.  

On April 2007 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
 20
30
45
90
LEFT
15
40
50
65

The average puretone thresholds were 46.25 decibels, right 
ear and 42.5 decibels, left ear.  Speech audiometry revealed 
that speech recognition was 94 percent in the right ear and 
96 percent in the left ear.  The diagnosis was bilateral 
hearing loss.  The veteran reported difficulty hearing when 
there was background noise.  

III.  Law and Regulations

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may be derived based solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

As the claim for increase is essentially an appeal from the 
initial rating assigned for bilateral hearing loss, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds that 
staged ratings are not warranted, as it is not shown that the 
severity of the hearing loss has varied significantly during 
the appeal period.  

Mechanical application of the Rating Schedule to the most 
recent VA audiometry in April 2007 results in a 
noncompensable rating.  The average puretone threshold for 
the veteran's right ear was 46.25 decibels and right ear 
speech recognition was 94 percent.  Under 38 C.F.R. § 4.85, 
Table VI, such hearing acuity is characterized as level I.  
The left ear average puretone threshold was 42.5 decibels, 
with 96 percent speech discrimination, resulting in hearing 
acuity also characterized as Level I.  Under 38 C.F.R. 
§ 4.85, Table VII, where there is Level I hearing in both 
ears, a 0 percent rating is to be assigned (under Code 6100).    
The earlier audiological evaluations of record during the 
rating produced similar results and the veteran has not 
alleged a worsening of his hearing loss since the March 2006 
evaluation.  An unusual pattern of hearing as defined in 
38 C.F.R. § 4.86 is not shown; hence, a rating based on 
puretone thresholds alone is not in order.  Audiometric 
testing results are dispositive evidence in a claim regarding 
the schedular rating of hearing loss disability.  
Consequently, a schedular compensable rating for bilateral 
hearing loss is not warranted.    

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to hearing loss.  38 C.F.R. 
§ 3.321.  Consequently, referral for extraschedular 
consideration is not warranted. 

   
ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


